THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT, WHICH HAVE BEEN REMOVED AND REPLACED
WITH AN ASTERISK, HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE
406 PROMULGATED UNDER THE SECURITIES ACT OF 1933 AND RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
 
[minrad.jpg]
 
EXCLUSIVE MANUFACTURING AND DISTRIBUTION AGREEMENT
 
This Exclusive Distribution Agreement (the "Agreement"), effective June 9, 2004
(the "Effective Date"), is between MINRAD, INC., a Delaware corporation with
offices at 847 Main Street, Buffalo, New York 14203, USA ("Manufacturer") and
RxElite Holdings Inc., a Delaware corporation with offices at 1404 N. Main,
Suite 200, Meridian, Idaho 83642 ("Distributor").
 
Manufacturer and Distributor agree as follows:
 
1. Definitions
 
"Affiliate" of a party hereto shall mean any person, corporation or other
entity, which controls, is controlling or is under common control with such
party.
 
"ANDA" shall mean abbreviated new drug application.
 
"Hospital Market" shall mean those accounts that purchase anesthetic agents for
human use.
 
"Manufacturer's Representative" shall mean MINRAD Inc., which is a
manufacturer's representative of Manufacturer with respect to the Products.
 
"NDC" means national drug code number.
 
"Products" shall mean the MlNRAD branded products set forth on Attachment A
hereto.
 
"Purchase Commitments" shall mean those outlined in Attachment A-1 hereto.
 
"Territory" shall mean the geographical area set forth in Attachment A-2 hereto.
 

--------------------------------------------------------------------------------


 
2. Grant Exclusive Distributorship
 
2.1 Appointment. Subject to Distributor's compliance with Section 2.2 hereof,
Manufacturer hereby grants to Distributor for the Term the exclusive right to
purchase the Products from Manufacturer for the sole purpose of selling the
Products to end-use customers in the human market in the Territory, and
Distributor accepts such grant, subject to the limitations, terms and conditions
stated in this Agreement. Subject to any increases permitted hereunder, the
initial prices for the Products shall be as set forth on Attachment A-1 hereto.
Distributor shall not itself manufacture or have manufactured for it or directly
or indirectly sell, any products from third parties that are similar to the
Products. Notwithstanding anything herein to the contrary, Manufacturer and
Distributor acknowledge Manufacturer's right to sell, from time to time,
Enflurane to Baxter, who bottles and markets the Products under its own name for
the purpose of selling the Products to end-use customers in the human market in
the Territory (the "Private Label Distributor").
 
2.2 Initial Order. Distributor agrees to place an initial non-cancelable
stocking order for Products as set forth on Attachment A-1 hereto at the time of
signing (the "Initial Order"). The Sevoflurane component of the Initial Order is
subject to and will be shipped after FDA approval has been received and any
existing exclusivity granted by the FDA has expired.
 
2.3 Purchase Commitment. Distributor agrees to purchase Products from
Manufacturer as set forth in Attachment A-1 hereto during the Term. The purchase
commitment for Sevoflurane will commence when FDA approval to sell Sevoflurane
in the Market has been received and any existing exclusivity granted by the FDA
has expired. The Initial Order will be shipped by Manufacturer no later than
October 2004 and will be considered as part of the Distributor's annual
commitment for 2005. The terms of this Initial Order only will be net *. All
subsequent orders will have terms as set forth in section 4(b) of this
Agreement.
 
2.4 Pricing. Distributor will have sole control over market pricing and strategy
relating to Products purchased by Distributor. Distributor market and pricing
decisions with respect to sales by Distributor will be independent of the price
of each Product as listed in Attachment A-1 which Product prices are subject to
change as set forth in Section 5.2.
 
2.5 Other Accounts. Manufacturer has established various accounts for the
Products in the Territory prior to the implementation of this agreement. Upon
signature of this agreement, Manufacturer will effectively assign over to the
Distributor all accounts and any purchases of product in the Territory from the
signature date forward at the terms stipulated in this agreement and will
decrement the annual purchase commitments outlined in Attachment A-1 regardless
if the product is Manufacturer labeled or co-labeled and regardless of the NDC
number on the product. Effective assignment shall mean any means necessary for
the contract to be fulfilled by Distributor through whatever means necessary to
maintain a legal contract with customer.
 
3. Term and Renewal
 
-2-

--------------------------------------------------------------------------------


 
3.1 Term. This Agreement shall remain in effect for an initial term beginning on
the Effective Date and ending on December 31, 2007 (the "Initial Term"). After
the Initial Order, Distributor must purchase a minimum of * of the annual
commitment during the first month of each calendar quarter beginning January 1,
2005 as specified in Attachment A-1. At the end of each calendar year during the
Initial Term, Distributor must order Product to fulfill each year's annual
commitment. Manufacturer will have 60 days to deliver this order. This Agreement
is subject to renewal for additional periods as set forth in Section 3.2 hereof
(each a "Renewal Term" and together with the Initial Term, the "Term").
 
3.2 Renewal. After the expiration of the Initial Term and each Renewal Term, if
any, this Agreement may be extended or renewed for successive one (1) year
extension periods for so long as, and provided that, Distributor issues to
Manufacturer a non-cancelable purchase order for an amount equal to the (highest
annual commitment) of the Products as set forth on Attachment A-1 hereto.
 
Manufacturer must receive such purchase order from Distributor at least 60 days
prior to the end of the previous term. Other than the initial order, the renewal
terms will be consistent with section 3.1 and the other parts of this agreement.
 
3.3 New Products. During the Term and as long as the Distributor is not in
breach of any part of this Agreement, Manufacturer will offer Distributor the
right of first refusal to become its exclusive distributor in the Territory of
any human generic pharmaceutical products (Manufacturer ANDA) that is a new
Product and that the Manufacturer can legally offer. The offer will be on
similar or better terms than ones the Manufacturer will offer or is willing to
offer to any other third party in the human market. Distributor will have 30
days from the date Manufacturer provides written notice to exercise such right
on the terms and conditions set forth in such notice. For the purpose of
clarity, and not by way of limitation, Manufacturer's conscious sedation product
is acknowledged by the parties to be a proprietary product and is specifically
excluded from this Agreement.
 
4. Distributor's Duties
 
Distributor shall:
 
(a) submit its non-cancelable orders for the Products by written purchase order,
it being agreed that the terms and conditions of Distributor's standard purchase
order form shall not apply to transactions pursuant to this Agreement;
 
(b) pay for such orders * net * from date of invoice (excluding only the Initial
Order) in U.S. dollars and payment shall be made by wire transfer, check or
letter of credit approved by Manufacturer; all prices are quoted FOB Bethlehem,
Pennsylvania, USA. Past due amounts incur interest at the rate of * of the
invoice amount per month or the highest rate allowable by law, whichever is
less;
 
(c) provide to its customers instructions in the use of the Products and field
service for such products in accordance with product information provided by
Manufacturer;
 
-3-

--------------------------------------------------------------------------------


 
(d) purchase the minimum commitment as per Attachment A-1. and use its best
efforts to exceed these minimum commitments;
 
(e) refrain, outside the Territory and in relation to the Products, from seeking
customers, from establishing any branch and from maintaining any distribution
depot;
 
(g) not give any warranties, above and beyond those in Article 9 hereto, to any
end-use customers;
 
(h) provide instruction and assistance on compliance with any regulatory and
labeling requirements of the Territory; However, Manufacturer remains solely
responsible for compliance with all regulatory and labeling requirements of the
Territory - in its role as holder of the ANDA.
 
(i) cooperate to a reasonable degree with Manufacturer to obtain any regulatory
approval of the Products as required by the Territory;
 
(j) not use sub-distributors or any other agent, other than itself, without the
prior written consent of the Manufacturer;
 
(k) have a Dedicated Head of Sales for the Hospital Market in place upon signing
this Agreement;
 
(l) have a minimum of five (5) Hospital Market Field Sales Representatives in
place within 3 months of signing this Agreement (one in each of the Manufacturer
defined US Regions). A reasonable number will be added upon the launch of
Sevoflurane as per mutual agreement between Manufacturer and Distributor;
 
(m) provide monthly unit sales broken down by product, size and by hospital
specific DEA code to Manufacturer within thirty (30) days of the end of the
preceding month;
 
(n) register all products with correct NDC's and provide this information to the
Manufacturer.
 
5. Manufacturer's Duties
 
5.1 Manufacturer shall:
 
(a) ship promptly Distributor's orders for Products, FOB Bethlehem,
Pennsylvania, USA, at the prices set forth on Attachment A-1 hereto, subject to
Section 5.2 hereof;
 
(b) adequately package and label the Products to conform with any regulatory and
labeling requirements of the Territory. Product will be co-labeled with
Manufacturer and Distributor information under Distributor's NDC's;
 
(c) have 5 US regional sales managers in place upon signing this Agreement;
 
-4-

--------------------------------------------------------------------------------


 
(d) have a minimum of five (5) Hospital Market Field Sales Representatives in
place within 3 months of signing this Agreement (one in each of the MINRAD
defined US Regions);
 
(e) add three (3) additional professional people to help expand the product line
within six (6) months of signing this Agreement.
 
5.2 Manufacturer has the right to change the prices for the Products at any time
during the Term only to the extent of demonstrated increases in its direct costs
of manufacturing the Products; provided, however, that no such price change
shall be effective without at least sixty (60) days prior notice by Manufacturer
to Distributor. The price that Distributor pays Manufacturer for the Products
shall be its lowest price in the Territory for the Human Market with the
exclusion of those existing accounts referenced in Section 2.5.
 
6. Trademarks and Trade Names
 
6.1 Trademarks and trade names used by Manufacturer and Manufacturer's
Representative in connection with the Products shall be used by Distributor only
with reference to such Products and only in the manner approved by Manufacturer.
Distributor acknowledges that it has and will obtain no proprietary interest in
such trademarks and trade names and agrees not to use the same as part of its
corporate or business name and to discontinue all use thereof immediately upon
termination of this Agreement.
 
6.2 All and any goodwill associated with the trademarks and trade names used by
Manufacturer and Manufacturer's Representative in connection with the Products
shall belong to Manufacturer. Distributor shall not do or omit to do any act or
thing likely to affect adversely the goodwill and reputation associated with the
Products and the said trademarks and trade names.
 
7. Industrial Property Rights; Confidentiality
 
7.1 All technical and commercial information, data regarding processes and
know-how furnished by Manufacturer and/or Manufacturer's Representative to
Distributor shall remain the property of Manufacturer and/or Manufacturer's
Representative, and Distributor shall not acquire any proprietary rights or
other interests therein. Subject to the limitations listed below, all such
information which is written or is in machine readable (computer) form and which
is marked "Confidential" or "Proprietary" shall be regarded as confidential
information of Manufacturer and/or Manufacturer's Representative; and any such
information disclosed orally and as to which Manufacturer and/or Manufacturer's
Representative shall notify Distributor in writing that it is confidential
within thirty (30) days after disclosure to Distributor, shall also be
considered confidential; and in each case, Distributor shall not disclose such
information to any third party except to the extent such information
 
(a) is freely available to the public at the time it is disclosed or made
available by Manufacturer and/or Manufacturer's Representative or subsequently
becomes freely available to the public otherwise than by default of Distributor
or any third party who owes an obligation of confidence to Manufacturer and/or
Manufacturer's Representative or any company within Manufacturer's and/or
Manufacturer's Representative's group; or
 
-5-

--------------------------------------------------------------------------------


 
(b) was known to Distributor prior to it being disclosed or made available by
Manufacturer and/or Manufacturer's Representative.
 
(c) Both parties will be bound by the terms of the separate mutually
confidential agreement signed on May 19, 2004.
 
7.2 If during the term of this Agreement, Distributor supplies to Manufacturer
and/or Manufacturer's Representative any confidential information relating to
Distributor's business activities, Manufacturer and/or Manufacturer's
Representative shall be bound by like obligations of confidence to those set out
above in relation to that confidential information.
 
8. Infringement Claims
 
Manufacturer shall defend at its own expense, any claim by way of suit or
proceeding against Distributor for the infringement of third party patents or
trademarks in respect of Products purchased from Manufacturer hereunder, and
shall fully indemnify Distributor for any direct damages, costs or expenses
incurred by Distributor in respect of any such claim provided that Distributor
shall have given Manufacturer prompt written notice of any such claim and
furnished Manufacturer with a copy of each communication relating thereto and
give Manufacturer the requisite authority to defend or settle such claim.
 
9. Product Warranties
 
MANUFACTURER WARRANTS THAT THE PRODUCTS WILL CONFORM TO THE MANUFACTURER'S
STANDARD WARRANTY, IN THE FORM ANNEXED HERETO AS ATTACHMENT B ("WARRANTY").
 
EXCEPT FOR THE MANUFACTURER'S WARRANTY, MANUFACTURER MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT OR ANY PRODUCTS, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, AND MANUFACTURER WILL NOT BE HELD TO ANY LIABILITY WITH RESPECT TO ANY
CLAIM BY DISTRIBUTOR, ITS AFFILIATES, EMPLOYEES OR AGENTS OR ANY THIRD PARTY ON
ACCOUNT OF OR ARISING FROM ANY OF THE PRODUCTS SOLD HEREUNDER OR THEIR USE,
INCLUDING, BUT NOT LIMITED TO, ANY LIABILITY FOR ANY INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSS OF PROFITS OR GOODWILL. DISTRIBUTOR HEREBY ACKNOWLEDGES THAT THE
ONLY WARRANTY APPLICABLE TO THE PRODUCTS SHALL BE THE MANUFACTURER'S WARRANTY.
MANUFACTURER SHALL AT ITS SOLE OPTION, ISSUE A CREDIT FOR OR REPLACE, AT NO
CHARGE TO DISTRIBUTOR, ALL PRODUCTS RETURNED BY DISTRIBUTOR OR RETURNED BY
CUSTOMERS TO DISTRIBUTOR WHICH DO NOT CONFORM TO THE MANUFACTURER'S WARRANTY.
 
10. Insurance
 
Manufacturer warrants the product liability insurance for the Products being
sold under this Agreement.
 
-6-

--------------------------------------------------------------------------------


 
11. Limitation of Liability 
 
In no event, except as set forth below, shall Manufacturer be liable to
Distributor or any other entity for any special, consequential, incidental, or
indirect damages relating to or resulting from manufacturer's failure to perform
its obligations under this Agreement, however caused, on any theory of
liability, and notwithstanding any failure of essential purpose of any limited
remedy. Notwithstanding the limitation of liability set forth above, the
Distributor will not be liable for any fines incurred solely as a result of
Manufacturer's failure to promptly ship Distributor's orders for Products
pursuant to Section 5.1(a) to this Agreement.
 
12. Regulatory Matters 
 
12.1 Product Recall. In the event Distributor or Manufacturer recalls any of the
Products rented or distributed by Distributor because such Products are believed
to violate any provision of applicable law, Manufacturer shall bear all
reasonable costs and expenses of such recall, including, without limitation,
expenses or obligations to third parties, the cost of notifying customers and
cost associated with the shipment of recalled Product from customers to
Distributor to Manufacturer; provided, however, that Distributor shall not
unilaterally recall any Product supplied by Manufacturer without first obtaining
the consent of the Manufacturer, which shall not be unreasonably withheld.
Distributor shall maintain complete and accurate records, for such period as may
be required by applicable law, of all the Products sold, or otherwise
distributed, by it. The parties will cooperate fully with each other in
effecting any recall of the Products, including communications with any
purchasers or users.
 
12.2 Customer Complaint Reporting. Manufacturer shall be responsible for
notifying the appropriate federal, state, and local governmental authorities
(United States or any country in the Territory, as the case may be) of any
customer complaints or other occurrences regarding the Products which are
required to be so reported. Distributor shall provide Manufacturer promptly with
any information it receives regarding such occurrences.
 
13. Termination
 
13.1 Either party shall have the right to terminate this Agreement on written
notice if the other (i) commits or suffers any act of bankruptcy or insolvency
or (ii) within ninety (90) days after written notice of a material breach of
this Agreement has been given, either fails to cure any such material breach
which is capable of cure within thirty (30) days or has failed to commence a
cure of any such material breach which is not capable of cure within thirty (30)
days.
 
13.2 Manufacturer shall have the right to terminate this Agreement immediately
if Distributor shall fail to pay any amount owed by Distributor to Manufacturer
within ten (10) days after receipt of the notice of non-payment from
Manufacturer.
 
13.3 This Agreement will survive a change in control of either party during the
Term.
 
14. Effects of Termination
 
-7-

--------------------------------------------------------------------------------


 
 
14.1 Procedures. On the termination of this Agreement, for whatever reason, (i)
Manufacturer shall continue to honor Distributor's orders for Products up to the
effective date of termination, (ii) Distributor shall pay all past due invoices
and shall pay for all undamaged, delivered Products in accordance with the terms
and conditions of this Agreement, (iii) Distributor shall return to Manufacturer
all promotional and all confidential information or other documents relating to
the Products and (iv) Distributor shall cease to use all trademarks and trade
names used by Manufacturer and Manufacturer's Representative in connection with
the Products.
 
14.2 No Compensation. Upon termination or expiration without renewal of this
Agreement, except tender offer, Manufacturer shall not be obligated to pay to
Distributor any compensation, damages or other amount on account thereof, and
Distributor freely and fully waives any claim it may have to payment of any such
amount whether under contract, statute or national policy, including
Manufacturer's indemnification of Distributor.
 
15. Nature of Relationship
 
Distributor is an independent party and shall in no respect be or be deemed to
be an employee, partner or co-venturer of Manufacturer or an agent of or subject
to the authority of Manufacturer. Except as specifically authorized in writing,
Distributor shall not be in any way authorized or empowered to bind
Manufacturer.
 
16. Severability
 
If any provision of this Agreement shall be void or unenforceable by reason of
any applicable law, it shall be deleted and the remaining provisions hereof
shall continue in full force and effect and, if necessary, so amended as may be
necessary to give effect to the spirit of this Agreement so far as possible.
 
17. Force Majeure 
 
The obligations of each party to perform under this Agreement shall be excused
during each period of delay caused by matters such as strikes, shortages of raw
material, government orders, acts of terror or acts of God, which are reasonably
beyond the control of the party whose obligation to perform is effected by such
matters and such excuse from performance shall be coextensive with the cause of
such delay.
 
18. Miscellaneous
 
18.1 Notices. All notices required or permitted shall be in writing and shall be
deemed given when received personally or by facsimile (when confirmation copy is
sent by registered airmail, postage prepaid, or by such other method, including
air courier) addressed as follows, or to such other person or address as may be
designated by notice given in accordance with this Section to the other party:
 
-8-

--------------------------------------------------------------------------------


 
 

 
If to Distributor:
 
RxElite Holdings Inc.
1404 N. Main, Suite 200 Meridian, Idaho 83642
Attn: Earl E. Sullivan
Fax No.: 208-887-1836
 
with a copy to:
 
Oles, Morrison, Rinker & Baker LLP
701 Pike St., Suite 1700
Seattle, Washington 98101-3930
 
Attn: Douglas S. Oles
 
Fax No.: 206-682-6234
 
 
If to Manufacturer:
 
Minrad Inc.
847 Main Street
Buffalo, New York 14203
Attn: William H. Burns, Jr.
Fax No.: 716-855-1078
 
with a copy to:
 
Hodgson Russ LLP
One M&T Plaza, Suite 2000
Buffalo, New York 14203
Attention: Robert B. Fleming, Jr.
Fax No.: 716-849-0349
 

 
18.2 Entire Agreement. This Agreement is the entire agreement between the
parties hereto relating to this subject matter, there being no prior written or
oral promises or representations not incorporated herein.
 
18.3 Applicable Law. This Agreement shall be governed by and construed under the
laws of the State of New York without regard to the principles of conflicts of
law. Any claim by Distributor against Manufacturer shall be brought within one
(1) year after Distributor first learns of such claim. Any controversy or claim
arising in connection with this Agreement shall be finally settled in New York,
New York under the Rules of the American Arbitration Association by one or more
arbitrators appointed in accordance with the said Rules and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.
 
18.4 Amendments. No amendment or modification of the terms of this Agreement
shall be binding on either party unless reduced to writing and signed by an
authorized officer of the party to be bound.
 
18.5 Existing Obligations. Each party represents and warrants to the other party
that the terms of this Agreement do not violate any existing obligations or
contracts of such party. Each party shall defend, indemnify and hold harmless
the other party from and against any and all claims, demands, actions or causes
of action, which allege any such violation.
 
18.6 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, provided,
however, that neither party shall transfer or assign its interests in this
Agreement without the prior written consent of the other party.
 
-9-

--------------------------------------------------------------------------------


 
18.7 Counterparts. For convenience of the parties hereto, this Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
for all purposes.
 
18.8 Board Approval-Manufacturer. As the undersigned President and CEO of
Manufacturer requires both the approval and/or ratification of this Agreement
and the authorization to execute and deliver this Agreement from Manufacturer's
Board of Directors, this Agreement is contingent upon and subject to such
approval and/or ratification by Manufacturer's Board of Directors, in its sole
discretion, at its next meeting of the Board of Directors, which meeting is
expected to occur on or about June 9, 2004 and which approval and/or
ratification shall be deemed received unless Manufacturer notifies Distributor
to the contrary no later than June 16, 2004.
 
18.9 Board Approval-Distributor. As the undersigned President and CEO of
Distributor requires both the approval and/or ratification of this Agreement and
the authorization to execute and deliver this Agreement from Distributor's Board
of Directors, this Agreement is contingent upon and subject to such approval
and/or ratification by Distributor's Board of Directors, in its sole discretion,
at its next meeting of the Board of Directors and which approval and/or
ratification shall be deemed received unless Distributor notifies Manufacturer
to the contrary no later than June 16, 2004.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives named below.
 
 
MINRAD INC.
 
 
 
RXELITE HOLDINGS INC.
 
         
 
By:
 
/s/ William H. Burns, Jr.
 
 
By:
 
/s/ Daniel Chen
 
Name: William H. Burns, Jr.
 
Name: Daniel Chen
 
Title: President & CEO
   
Title: CEO

 
-10-

--------------------------------------------------------------------------------


 
 
ATTACHMENT A
 
 
PRODUCTS
 
 
1.
 
 
Human Inhalation Anesthetic agents Terrell Isoflurane USP, Compound 347
Enflurane USP (Non-Private Label Distributor) and Sevoflurane (when and if
available)
 

 

--------------------------------------------------------------------------------


 
ATTACHMENT A-1
 
Annual Purchase Commitments
 
Territory: United States Human Market



 
 
 
 
 Initial 
 
Annual
 
 Product 
 
 Price Per Bottle 
 
 Stocking Order 
 
 Commitment* 
 
 
 
 
 
 
 
 
 
 Compound 347™ Enflurane USP  250 ml bottle 
 
$
*
   
*
   
*
 
 Terrell™ lsoflurane USP  100 ml bottle 
 
$
*
   
*
   
[Initial Stock Order Only
]
 Terrell™ Isoflurane USP  250 ml bottle 
 
$
*
   
*
   
*
 
 Sevoflurane 250 ml bottle 
 
$
*
   
*
   
* **
 

 
Prices are FOB Bethlehem, Pennsylvania, USA.
 
Terms: * net *
 
* Shipments will be made monthly in lot-size multiples. Purchases will be
measured in 250ml equivalents but will not be limited to the percentage
allocations listed above. For example: Distributor purchases 5 -100mL units will
equal 2 - 250mL unit equivalents and decrement from the total commitment of ml
to be purchased as outlined in Attachment A-1
 
** When and if available and increasing to * bottles and * bottles in the second
and third years, respectively, during the Initial Term and * during each Renewal
Term.
 

--------------------------------------------------------------------------------


 
ATTACHMENT A-2
 
TERRITORY:
 
United States (being the contiguous 48 states, Alaska and Hawaii)
 
Human Market
 
(Non-OEM)
 

--------------------------------------------------------------------------------


 
ATTACHMENT B
 
LIMITED WARRANTY AND LIMITATION OF LIABILITY
 
WARRANTY
 
Manufacturer warrants and guarantees that, when delivered to distributor FOB
Bethlehem, Pennsylvania, the Product shall conform to the Registered
Specifications, shall not be adulterated or misbranded within the meaning of the
Act and shall conform to all applicable regulations of the FDA (The "Limited
Warranty"). EXCEPT FOR THE LIMITED WARRANTY, MANUFACTURER MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND REGARDING THE PRODUCTS, EXPRESS,
IMPLIED OR OTHERWISE, AND SPECIFICALLY DISCLAIMS: ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
THIS WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES (EXCEPT OF TITLE), EXPRESSED,
IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS
FOR A PARTICULAR PURPOSE.
 
THE REMEDIES OF THE USER IN THE WARRANTY SET FORTH ABOVE ARE EXCLUSIVE, AND THE
TOTAL LIABILITY OF MINRAD AND/OR ANY MINRAD DISTRIBUTOR WITH RESPECT TO PRODUCT
SOLD TO THE USER, IN CONNECTION WITH THE PERFORMANCE THEREOF, OR ARISING OUT OF
THE SALE, DELIVERY, INSTALLATION OR REPAIR OF ANY MINRAD PRODUCT WHETHER BASED
ON CONTRACT, WARRANTY, NEGLIGENCE, INDEMNITY, STRICT LIABILITY, OR OTHERWISE,
SHALL NOT EXCEED THE PURCHASE PRICE OF THE DRTSÔ PLATFORM UPON WHICH SUCH
LIABILITY IS PLACED.
 
 
MINRAD AND ITS DISTRIBUTORS SHALL IN NO EVENT BE LIABLE TO THE USER, OR TO ANY
SUCCESSOR IN INTEREST OR ANY BENEFICIARY OR ASSIGNEE THEREOF, ON ACCOUNT OF ANY
MINRAD PRODUCT FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE
DAMAGES ARISING OUT OF THE SALE, DELIVERY, INSTALLATION OR REPAIR OF SUCH
PRODUCT, OR ANY DEFECTS IN, OR FAILURE OF, OR MALFUNCTION OF THE PRODUCT
INCLUDING, BUT NOT LIMITED TO, DAMAGES BASED UPON LOSS OF USE, LOST PROFITS OR
REVENUE, INTEREST, LOST GOODWILL, INCREASED EXPENSES AND/OR CLAIMS OF CUSTOMERS
OF THE USER, WHETHER OR NOT SUCH LOSS OR DAMAGE IS BASED ON CONTRACT, WARRANTY,
NEGLIGENCE, INDEMNITY, STRICT LIABILITY OR OTHERWISE.
 

--------------------------------------------------------------------------------


 
ADDENDUM TO DISTRIBUTION AGREEMENT
 
THIS ADDENDUM TO DISTRIBUTION AGREEMENT (this "Addendum") is made as of March
28,2005 (the "Addendum Effective Date"), by and between MINRAD INC., with
offices at 847 Main Street, Buffalo, New York 14203 ("Manufacturer") and RxElite
Holdings Inc., a Delaware corporation with offices at 1404 N. Main, Suite 200,
Meridian, Idaho 83642 ("Distributor").
 
WHEREAS, Manufacturer and Distributor entered into a Distribution Agreement,
effective June 9, 2004 (the "Agreement"), regarding the distribution by
Distributor of certain of Manufacturer's products and related accessories; and
 
WHEREAS, Manufacturer and Distributor desire to amend the Agreement to include
certain other products and related accessories in addition to those originally
covered within the scope of the Agreement.
 
NOW, THEREFORE, Manufacturer and Distributor agree as follows:
 
1. Section 2.1 is amended by adding the follow sentence:
 
Notwithstanding anything herein to the contrary, Manufacturer and Distributor
also acknowledge Manufacturer's right to sell, from time to time, Enflurane to
Abbott, who bottles and markets the Products under its own name for the purpose
of selling the Products to end-use customers in the human market in the
Territory (the "Private Label Distributor").
 
2. Section 5.1 (c) is replaced with:
 
(c) have 5 US regional sales managers in place by June 30, 2005;
 
3. Section 5.1 (d) is replaced with:
 
(d) have a minimum of five (5) Hospital Market Field Sales Representatives in
place by June 30, 2005 (one in each of the MINRAD defined US Regions);
 
4. Attachment A of the Agreement is amended by adding the following products and
market:
 
a. Manufacturer hereby grants to Distributor for the Term the non-exclusive
right to purchase MINRAD Attane™ branded product from Manufacturer for the sole
purpose of selling the Products to end-use customers in the veterinary market in
the Territory, and Distributor accepts such grant, subject to the limitations,
terms and conditions stated in this Agreement. The Distributor will not sell
MINRAD Attane ™ branded product to veterinary distributors. Manufacturer will
turn over its existing end-user veterinary customers to the Distributor.
 

--------------------------------------------------------------------------------


 
b. Manufacturer hereby grants to Distributor for the Term the exclusive right to
purchase Desflurane from Manufacturer for the sole purpose of selling the
Products to end-use customers in the human market in the Territory, and
Distributor accepts such grant, subject to the limitations, terms and conditions
stated in this Agreement.
 
2. Attachment A-1 of the Agreement is amended by adding the following initial
order, minimum order, pricing and annual order requirements:
 
a. Veterinary Products


 Product 
 
 Price per  bottle 
 
 Initial Stocking Order 
 
 Minimum Order 
 
 Attane™ Isoflurane USP  100 ml bottle  
 
$
*
   
*
   
*
 
 Attane™ Isoflurane USP  250 ml bottle 
 
$
*
   
*
   
*
 
 Sustane™ Sevoflurane 250 ml bottle 
 
$
*
   
*
   
* *
 

 
b. Desflurane (when available)


 Product 
 
 Price per  bottle 
 
 Initial Stocking Order 
 
 Annual Commitment 
 
 Desflurane USP 250 ml bottle 
 
$
*
   
*
   
* *
 

 
* When available - pricing and annual commitments to be re-evaluated when
product is nearing availability.
 
4. Manufacturer will provide Distributor at no charge "Free Goods", * Terrell™
100 ml bottles and * Compound 347™ 250 ml bottles for sale or distribution in
the Territory. These Free Goods are to compensate Distributor for any pricing
issues in the Territory through the life of the agreement.
 
5. Except as modified by this Addendum, the Agreement is hereby ratified and
will remain in full force and effect in accordance with its terms.
 
-2-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Addendum as of the date first
above written.
 
MINRAD INC.
 
RXELITE HOLDINGS INC.
         
 
By:
/s/ William H. Burns, Jr.  
 
By:
/s/ Daniel Chen  
Name: William H. Burns, Jr.
   
Name: Daniel Chen
 
Title: President & CEO
 
   
Title: CEO
 

 
-3-

--------------------------------------------------------------------------------


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT, WHICH HAVE BEEN REMOVED AND REPLACED
WITH AN “XX”, HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE
406 PROMULGATED UNDER THE SECURITIES ACT OF 1933 AND RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
 
AMENDMENT NO. 2 TO
 
EXCLUSIVE MANUFACTURING AND DISTRIBUTION AGREEMENT
 
RxElite Holdings Inc.("Distributor") and MINRAD, INC.("Manufacturer") hereby
agree as follows:
 
1. Reference is made to a certain Exclusive Manufacturing and Distribution
Agreement, between Distributor and Manufacturer dated on or about June 9, 2004,
as amended by an Addendum to Distribution Agreement dated on or about March 28,
2005 (as amended, the "Distribution Agreement"). Any specially capitalized terms
used in this Amendment No. 2 shall have the same defined meanings as provided
for in the Distribution Agreement.
 
2. Reference is made to two purchase orders by Distributor to purchase
Sevoflurane in bulk drums, the first of which shall be referred to herein as the
"Initial Sevo Order", and the second of which as the "Second Sevo Order" (and
collectively as the "Orders"). The Orders shall be subject to the Distribution
Agreement as hereby further amended. The Initial Sevo Order will be delivered in
2 (two) parts; the first part being delivered in June 2006 and consisting of the
equivalent of XX250ml bottles of Sevoflurane and the second part being delivered
in September 2006 and consisting of the equivalent of XX250ml bottles of
Sevoflurane. The Second Sevo Order will be delivered in November/December 2006
and will consist of the equivalent of XX 250ml bottles of Sevoflurane. The
bottles shall have an expiration dating of 2 (two) years when bottled.
 
3. The Distribution Agreement is hereby further amended as follows:
 
A. Section 2.3 and Section 4(b) of the Distribution Agreement are hereby amended
to provide that (i) for the Initial Sevo Order, the terms of payment are XX% XX
days, net XX days; and (ii) for the Second Sevo Order and for all product orders
under the Distribution Agreement after the date hereof, the terms of payment
will be XX% XX days, net XX days.
 
B. For clarification, in addition to the RxElite trademark, Distributor will use
Manufacturer's MINRAD® and Sojourn™ trademarks in connection with the resale of
Sevoflurane to the market. This shall be done in a similar manner to the
Distributor's Isoflurane and Enflurane labels.
 
C. Section 3.1 of the Distribution Agreement is hereby amended to provide that
the Distributor must purchase a minimum XX% of the annual minimum commitment.
 
D. Section 4(1) of the Distribution Agreement is hereby amended to read in its
entirety as follows:
 

--------------------------------------------------------------------------------


 
"(l) Distributor shall have hired a minimum of four (4) Regional sales managers
within thirty (30) days of signing this agreement. Distributor shall have hired
a minimum of twenty-four (24) hospital market sales representatives within
eighty (180) days after US FDA Sevoflurane approval and will use its reasonable
commercial efforts to do so within 90 days after such approval;"
 
E. The price for Sevoflurane provided for in Attachment A-I to the Agreement is
changed from $XX per bottle to $XX per bottle (the "Base Price") for all orders
after and excluding the Initial Sevo Order (60,000 bottles), which Base Price
shall remain in effect until June 30, 2007 (regardless of when the FDA approval
for Sevoflurane is received by Manufacturer).
 
F. Section 5.2 of the Distribution Agreement is amended to provide that for
sales of Sevoflurane after June 30, 2007, the Base Price will be adjusted, up or
down, on an annual basis (with the contract year, for this purpose running from
July 1 to June 30) to reflect changes in Manufacturer's total costs of producing
Sevoflurane (using May 31, 2006 as the baseline date for comparing
Manufacturer's costs) including but not limited to (a) raw materials and other
product components and (b) Manufacturer's standard production costs as already
used internally by Minrad management; provided, however, that no reduction of
the Base Price shall be effective until Manufacturer has received the economic
benefit from cost reductions of $XX in total costs of producing Sevoflurane (to
cover certain cost increases absorbed by Manufacturer for Sevoflurane). The
Manufacturer shall provide Distributor with such information and documentation
as it may reasonably request to evidence and support any changes to the Base
Price provided for hereunder including sharing the Manufacturer's internal
standard production costs used in calculating management compensation at the
Manufacturer. The parties shall meet (in person or by conference call) prior to
the beginning of each contract year (starting immediately prior to July 1, 2007)
to review any changes in costs that may trigger a price change contemplated
hereunder.
 
G. The parties agree that the Distributor's Annual Commitments to purchase
Isoflurane and Enflurane for years 2006 and 2007 only that are set forth in
Attachment A-I to the Distribution Agreement, are reduced to XX.
 
H. Section 18.6 of the Distribution Agreement is hereby amended to read in its
entirety as follows:
 
"18.6 Assignment; Change of Control. Neither this Agreement, nor any interest
therein, nor any of the rights and obligations of either party hereunder, may be
directly or indirectly assigned, sold, delegated, or otherwise disposed of by
either party, in whole or in part, without the prior written consent of the
other party, which will not be unreasonably withheld. For the purposes of this
Section, in the ease of the Distributor, an "assignment" shall be deemed to have
occurred upon (a) a change of control resulting from a single transaction or
series of related transactions, or (b) a restructuring of the Distributor, or
transfer or removal of a material amount of assets from the Distributor, or
assumption of debt by the Distributor such that as a result of such
restructuring, transfer, removal or assumption, the Distributor possesses a net
worth materially less than that of the Distributor on the effective date of this
Agreement. In addition, for clarification, (a) a "change of control" will occur
if any person, company, or other entity acquire beneficial ownership of 80% or
more of Distributor's capital stock or the executive management of Distributor
is materially changed in connection with any ownership change affecting
Distributor; and (b) if a change in control occurs in which a competitor of
Manufacturer (wherever located) acquires an ownership or management position in
Distribution, Manufacturer can withhold its consent and terminate the New
Agreement." A competitor shall be defined as a manufacturer or distributor of
anesthetic products or products that compete with other products produced by
Manufacturer.
 
 

--------------------------------------------------------------------------------



 
4. Except as provided for in this Amendment No. 2, the Distribution Agreement
shall remain in full force and effect.
 
This Amendment No. 2 has been executed below by the duly authorized
representatives of the Distributor and the Manufacturer.
 

 
RxELITE HOLDINGS INC.
 
 
    MINRAD, INC. By: /s/ Jonathan Houssian     /s/ William H. Burns, Jr., CEO  

--------------------------------------------------------------------------------

Title: President    

--------------------------------------------------------------------------------

William H. Burns, Jr., CEO   Date: June 14, 2006     Date: June 14, 2006

 

--------------------------------------------------------------------------------


 